Title: Cash Accounts, June 1775
From: Washington, George
To: 

 

[June 1775]



Cash


June  7—
To John Ross recd from him on Accot of Mr Andrew Leitch P[rince] William Arms
[£] 32. 0. 0



To Colo. Harrison received from him on Accot of the Money paid Mr Thomson last Cong[res]s
1. 0. 0



To Overcharge on Contra Side in John Ross’s Credit
32. 0. 0



To Mr [William] Milnor recd from him on Acct of Andw Leitch P. Wm Company
7. 0. 0


13—
To Messrs Willing & Morris a Bill of Excha. Drawn upon John Motteaux Esqr. Londo. Dated May 31st 1775 for £161.5.10 Str. for the £250 P[ennsylvania] C[urrenc]y lodgd with them 23d May
200. 0. 0


Contra


June  1—
By Dinner & Club at Burris’s Coffee &c.
0. 5. 8



By a Belt & Altering my Hanger
1. 0. 0



By Exps. bringing my Horses from Baltimore
2. 5. 0


3—
By a Cloaths Baskett
0. 7. 6



By Exps. at New Tavern 1/6 Black Cravatt 7/6
0. 9. 0



By Prince William Coy Men’s Accot for Cartooch Boxes &c.
30. 0. 0


5—
By 1 Tomahawk
0. 7. 6



By 15 Yds Narrow Edging @ 1/2. 12 Do Narrow for Mrs [Eleanor Calvert] Custis 11/
1. 8. 6



By Covering my Holsters 7/6 a Circingle 5/
0.12. 6


7—
By 6 Flasks Florence Oyl
0.19. 6



By John Ross recd from him on Acct of Mr Andw Leitch
32. 0. 0



By Do for a Sash had of you by Mr W. Milnor
6. 0. 0



By Messrs Marshall’s Accot for Paints
17. 2. 4 1/2



By Doctr Smith for Medicines
18. 7. 6



By 1 Kegg Raisins
2.15. 0



By 1 Do of Currants 33¾ @ 10d.
1. 8. 1 1/2



By Brooms and Mons per Acct
1. 6. 0



By Ben. Town Pd him ⅌ Mr W. Milnor P. Wm Coy
5. 0. 0




By Two Cloath’s Basketts
0.15. 0



By Two Ps of Irish Linnen @ 2/8 ⅌ Yd
6. 5. 4



By 5 Military Books
1.12. 0


9—
By Charity 2/6. Cash gave away 15/ Barber 1/10
0.19. 4


10—
By 1 Ps Blk Silk Ferreting
0. 7. 6


11—
By Postage of letters
0. 2.10


21—
By Mr Simpson’s Acct
6. 9. 6



By Charity 7/6 Postage of letters 5/8 Py. Cy
0.10. 6 1/2



By 4 prs Stockings
2. 3. 2 1/2



By Club at Burns’s [tavern]
0.10. 0



By Shoemaker
0.17. 7



By Washing
0.14.11



By Letter Case, & Ink Stand
2. 8. 0



By Gallaway Taylor’s Acct
16. 0. 0



By Mending Will’s Boots
0. 3. 6 1/4



By Mr Simson’s Acct for 24/ for Mr Custis & 16/2 for C. Bassett
5. 3 7


22—
By Mr [William] Todd for Harness
6. 4. 0



By John Cotringer Taylor
6. 6. 2 1/2



By Chas Binks Sadler
1.19. 2 1/2



By Jacob Hiltsheimer
0.16. 0



By Elias Botnar
0.14. 5



By Js Shoemaker
0. 8. 0



By Benjn Hemmings Stabler
0.14. 6 3/4



By Mr [Benjamin] Randolph Bd &c.
14. 2. 7


23—
By Mr Smith’s Acct
5.13. 7 1/4



By a Whip 4/ Servts 6/ Charity 1/3 Barber 4/ Ribbon 2/8
0.13.11


24—
By Indians 5/ Washing £1.2.5 1 Pr Breeches for Bill 18/
2. 5. 5


